DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it comprises more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 12 is objected to because the limitations “said other motor control unit” in line 6, “said primary motor controller (COM) of said other motor control unit (2b) to said motor (3b)” in lines 7-9, “said other secondary motor controller (SEC) of said other motor control unit (2b)” and “said other secondary motor controller (SEC) of said other motor control unit (2b) to said motor (3b)” in lines 11.  It is suggested to amend the limitations to “said another motor control unit”, “said another primary motor controller of said another motor control unit to said another motor”, “said another secondary motor controller of said another motor control unit” and “said another secondary motor controller of said another motor control unit to said another motor”, respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, 13-15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wilson et al. (US 2017/0084181 A1).
Regarding claim 1, Wilson discloses a motor control system for an aircraft (e.g. Abstract & Figs. 1-2), the motor control system comprising: 
a plurality of motors (e.g. Figs. 2B & 4: 105), each of said motors having a motor control unit (e.g. Fig. 4: ESC) for controlling a respective one of the motors, each of said motor control units comprising a primary motor controller (e.g. Fig. 4: ESC) configured to provide motor control commands to said corresponding motor (e.g. [0043-0044]); 
a system controller (e.g. Fig. 4: EMC 202) in communication connection with each of said plurality of primary motor controllers, said system controller being configured to provide motor control commands to said primary motor controllers (e.g. [0046-0047]); 
a system monitoring unit (e.g. Figs. 3-4: SMC 204) in connection with said system controller for monitoring an operation thereof (e.g. [0072]); 
at least one sensor (e.g. Fig. 3: 310) for determining an operation state of at least one of said plurality of motors, said sensor in operative connection with said system monitoring unit (e.g. [0044, 0047, 0059]: rotational speed of motor/propeller); 
wherein said system monitoring unit is configured to disable communication at least one of between said system control unit and said primary motor controllers or between said primary motor controllers and said motors based on at least one of an outcome of said monitoring or of said determining of the operation state (e.g. Figs. 3-4 & [0056-0058]).  
Regarding claims 11 and 17-18, Wilson discloses a method of operating a motor control system, comprising the steps of:
providing a primary motor controller (e.g. Fig. 4: EMC 202), a secondary motor controller (e.g. Fig. 4: SMC 204) and a corresponding motor (e.g. Fig. 4: 105); 
generating a motor control command (e.g. [0046-0047]); 
transmitting said motor control command from said primary motor controller to said corresponding motor (e.g. [0046-0047]: via ESC);
at least one of determining an operation state of said corresponding motor (e.g. [0044, 0047, 0059]: rotational speed of motor/propeller) or monitoring an operation state of said primary motor controller (e.g. [0072]);
disabling transmitting of said motor control command from said primary motor controller to said corresponding motor and enabling transmitting of said motor control command from said secondary motor controller to said corresponding motor based on at least one of said determining or said monitoring (e.g. Figs. 3-4 & [0056-0058]).  
Regarding claim 13, Wilson discloses:
providing a system monitoring unit (e.g. Figs. 3-4: SMC 204);
disabling transmission of said motor control command from said primary motor controller to said corresponding motor via said system monitoring unit based on at least one of said determining or monitoring; and enabling transmission of said motor control command (9) from said secondary motor controller (SEC) to said corresponding motor (3) via said system monitoring unit based on at least one of said determining or said monitoring (e.g. Figs. 3-4 & [0056-0058]).  
Regarding claim 14, Wilson discloses:
providing at least one sensor (e.g. Fig. 3: 310);
determining said operation state via said sensor, and communicating said determining to said monitoring unit; and monitoring said operation state via said monitoring unit (e.g. [0044, 0047, 0059]: rotational speed of motor/propeller).  
Regarding claim 15, Wilson discloses an aircraft (e.g. Fig. 1), comprising: a motor control system according to claim 1; and at least one lift generating rotor mechanically coupled to at least one of said motors (e.g. Fig. 1: propellers).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2017/0084181 A1) in view of Kobayashi et al. (US 10,023,318 B2).
Regarding claim 16, Wilson fails to disclose, but Kobayashi teaches a coupling (e.g. Fig. 8: clutches 131) located between said motors (e.g. Fig. 8: 130) and said at least one lift generating rotor (e.g. Fig. 8: propeller 110); said motor control system is in communication with said coupling; and the coupling is configured to connect or disconnect at least one of said motors to or from said lift generating rotor, based on an outcome of at least one of said monitoring or said determining by said motor control system (e.g. col 12 lines 50-65: capable of connecting or disconnecting individual motor to the system via the clutches).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Wilson with the teachings of Kobayashi to include a clutch in between motor and propeller so as to enhance power generation efficiency by the motors of Wilson (e.g. col 6 lines 8-17).  
Allowable Subject Matter
Claims 2-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846